Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	The RCE amendment filed on January 24, 2022 has been received and made of record. In response to RCE Non-Final Office Action mailed on October 22, 2021, independent claim 1 and dependent claims 3 and 19 have been amended. Applicants rewritten dependent claim 16 as an independent claim and maintained dependent claims 4-15, 17, 18 and 20. Claim 2 is cancelled as before the RCE Non-Final Office Action. NO claim has been added as new claim, therefore, claims 1, and 3-20 are pending for consideration.

Response to Arguments
3.     Applicants' arguments in “Remarks” filed on January 24, 2022 with respect to independent claim 1, “Thus, Kim does not appear to disclose or even suggest each of the features of claim 1 as presently amended, and Abe does not appear to cure the deficiencies of Kim to reject claim 1. Furthermore, none of the other cited references appear to cure the deficiencies of Kim and Abe to reject claim 1 as presently amended, and there is no apparent reason why a person having ordinary skill in the art would have modified the disclosures of the cited references to arrive at the embodiment of claim 1”.
Examiner’s response: Examiner did not agree with the applicant’s arguments. Kim clearly discloses almost all claim limitations in his/her disclosure. Only difference is that the second gate electrode of the driving transistor DT is connected to the first scan line Sk-1. 

    PNG
    media_image1.png
    592
    489
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    373
    419
    media_image2.png
    Greyscale

     Claim Invention			Prior Art(Kim)
As shown in both figures above, examiner mapped the claim language in the following way:
	First scan line Sk-1 equivalent to Scan(n-1) of prior art;
	Second scan line Sk equivalent to Scan(n) of prior art;
	Driving transistor DT equivalent to M1 of prior art;
Second transistor ST2 equivalent to M2 of prior art and M2 is turned on by second scan signal Scan(n) and data line is connected to the first electrode, node N2, of the driving transistor M1. Therefore, the prior art of Kim reads the amended claim limitations.

In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Abe teaches a pixel circuit of a light emitting display device having a dual gate driving transistor TFT1 where back gate of the driving transistor is connected to a scan signal as shown in fig.1. Therefore, Abe teaches the limitation which is not disclosed by Kim.

Because of the above-mentioned reason, the examiner respectfully maintains the rejection under 35 U.S.C. 103 to independent claim 1.  



Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



8.	Claims 1, 5, 8, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being as being unpatentable over Kim et al.(US 2013/0002616 A1)(herein after Kim) in view of Abe et al.(US 2010/0053041 A1) (herein after Abe).

Regarding claim 1, Kim teaches a display device(organic light emitting diode display, Para-3; display device 300, fig.13, Para-93) comprising:

a first scan line(scan line Sn-1, fig.13) and a second scan line (scan line Sn, fig.13) which are parallel to each other(fig.13, Para-94/95);

(data lines Dm, fig.13) crossing the first scan line and the second scan line(fig.13, Para-94); and
 
a subpixel(pixel PX, fig.13) connected to the first scan line and the second scan line, and the data line(fig.13, Para-94, 96); and

an initialization voltage line configured to receive an initialization voltage(initialization voltage Vint, fig.11, Para-76),

wherein the subpixel(pixel PX, figs.11&13) includes:

a driving transistor(driving transistor M1, fig.11) configured to control a driving current flowing from a first electrode (drain or source of M1) thereof to a second electrode(source or drain of M1)  thereof according to a data voltage(data signal) applied to a first gate electrode thereof(Para-71/72), the driving transistor(M1) having a second gate electrode connected to the first scan line(Scan[n-1], fig.11) (bias electrode of M1 electrically connected to S[n-1] line)(as seen in fig.11, second gate electrode of the driving transistor M1 indirectly and also electrically connected to first scan line Scan[n-1]; all components in an electrical circuit electrically connected to each other to perform desired function); 

(organic light emitting diode OLED, fig.11) configured to emit light according to the driving current(Para-14, 32, 65, 71, 73); and

a first transistor(initialization transistor M4, fig.11) configured to be turned on in response to the first scan signal(Scan[n-1], Para-76/77), wherein the first transistor is configured to connect the first gate electrode(node N1) of the driving transistor(M1) to the initialization voltage line (Vint, Para-76); and

a second transistor(switching transistor M2, fig.11) configured to be turned on in response to a second scan signal(Scan[n], fig.11) of the second scan line, wherein the second transistor (M2) is configured to connect the first electrode(node N2) of the driving transistor(M1) to the data line(Para-72), and

wherein the second gate electrode of the driving transistor (M1) and the gate electrode of the first transistor(M4, fig.11) are connected to the first scan line(Scan[n-1], fig.11)(as seen in fig.11, second gate electrode of the driving transistor M1 indirectly and also electrically connected to first scan line Scan[n-1]; all components in an electrical circuit electrically connected to each other to perform desired function). and

If it is considered that Kim is not found to teach expressly the limitations, ”wherein the second gate electrode of the driving transistor are connected to the first scan line”, in his/her disclosure, then it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to utilize the teaching of Abe, where a first scan line(S1, fig.1) of a light emitting display device is connected to the second gate electrode(back gate) of the driving transistor(TFT1, fig.1). Such a combination is desirable, since it would provide a light emitting display device having pixel circuit with a small area and realize a strong shield against noise. 

Regarding claim 5, Kim as modified by Abe teaches the display device of claim 1, further comprising an initialization voltage line configured to receive an initialization voltage (initialization voltage Vint, fig.11, Para-76, Kim),

wherein, during a first period(T1, fig.14, Kim) in which the initialization voltage(Vint) is applied to the first gate electrode of the driving transistor(M1), a first level voltage of the first scan signal is applied to the second gate electrode(S(n-1) of low level is applied to second gate electrode indirectly through assistance transistor M7 as second gate electrode is electrically connected to (n-1) scan line).
claim 8, Kim as modified by Abe teaches the display device of claim 1, wherein, during a second period(T2, fig.14) in which a data voltage of the data line(data) is applied to the first gate electrode(node N1, fig.11, Kim) of the driving transistor(M1, fig.11, Kim), a second level voltage of the first scan line is applied to the second gate electrode(S[n-1] of high level is applied to second gate electrode indirectly through assistance transistor M7 as second gate electrode is electrically connected to (n-1) scan line).

Regarding claim 11, Kim as modified by Abe teaches the display device of claim 1, wherein, during a third period(T3, fig.14, Kim) in which the light emitting element(OLED) emits light according to the driving current of the driving transistor (M1), a second level voltage of the first scan line is applied to the second gate electrode(S[n-1] of high level is applied to second gate electrode indirectly through assistance transistor M7 as second gate electrode is electrically connected to (n-1) scan line).

Regarding claim 13, Kim as modified by Abe teaches the display device of claim 1, wherein, further comprising a first connection electrode which connects the first scan line to the second gate electrode of the driving transistor(fig.11, Kim).
claim 14, Kim as modified by Abe teaches the display device of claim 13, wherein the first connection electrode is on a same layer(base substrate 200, fig.4, Kim) as the second gate electrode of the driving transistor(all components are on base substrate 200).

9.	Claims 3, and 4 are rejected under 35 U.S.C. 103 as being as being unpatentable over Kim et al.(US 2013/0002616 A1) in view of Abe et al.(US 2010/0053041 A1) and further in view of RHA et al. (US 2019/0147796 A1)(herein after RHA).

Regarding claim 3, Kim as modified by Abe teaches the display device of claim 1, wherein the subpixel further includes:

a third transistor(compensation transistor M3, fig.11, Para-69, Kim) configured to be turned on in response to the second scan signal(Scan[n], fig.11, Kim), wherein the third transistor(M3) is configured to connect the first gate electrode(node N1) of the driving transistor(M1) to the second electrode(node N3) of the driving transistor(M1); and 

Nevertheless, Kim as modified by Abe is not found to teach expressly the display device, wherein the subpixel further includes: a fourth transistor configured to be turned on in response to the second scan signal, wherein the fourth 

However, RHA teaches an electroluminescent display device, wherein the subpixel further includes:
 
a second transistor(first switching TFT T1, fig.7) configured to be turned on in response to a second scan signal(SC(n), fig.7) of the second scan line, wherein the second transistor (T1) is configured to connect the first electrode(first node N1) of the driving transistor(driving TFT DT) to the data line (Vdata, figs.8&9B, and related text);

a third transistor(third switching TFT T3, fig.7) configured to be turned on in response to the second scan signal(SC(n), fig.7), wherein the third transistor(T3) is configured to connect the first gate electrode(second node N2) of the driving transistor(DT) to the second electrode(third node N3) of the driving transistor(DT); and
 
a fourth transistor(fifth switching TFT T5, fig.7) configured to be turned on in response to the second scan signal(SC[n], fig.7), wherein the fourth transistor is configured to connect a first electrode of the light emitting element(fourth node N4, OLED, fig.7) to the initialization voltage line (initialization power line 16, Vinit, fig.7, Para-90).


Regarding claim 4, Kim as modified by Abe and RHA teaches the display device of claim 3, further comprising:
 
a light emission line(light emission control line EMn, fig.13, Para-97, Kim) parallel to the first scan line(scan line Sn-1, fig.13, Kim) and the second scan line(scan line Sn, fig.13, Kim); 

and a first driving voltage line(first power source voltage ELVDD, fig.11, Kim) configured to receive a first driving voltage(ELVDD, Kim),





a fifth transistor(first light emission control transistor M5, fig.11, Para-68, Kim)  configured to be turned on in response to a light emission signal(EMn, fig.11, Kim) of the light emission line, wherein the fifth transistor(M5, Kim) is configured to connect the first electrode(node N2, Kim) of the driving transistor(M1, Kim) to the first driving voltage line (ELVDD, fig.11, Kim); and 

a sixth transistor(second light emission control transistor M6, fig.11, Para-69, Kim)  configured to be turned on in response to the light emission signal(EMn, fig.11, Kim), wherein the sixth transistor(M6, Kim) is configured to connect the second electrode(node N3, Kim) of the driving transistor(M1, Kim) to the light emitting element(OLED, Kim).

10.	Claim 15 is rejected under 35 U.S.C. 103 as being as being unpatentable over Kim et al.(US 2013/0002616 A1) in view of Abe et al.(US 2010/0053041 A1) and further in view of JEONG et al.(US 2018/0151126 A1)(herein after JEONG).

Regarding claim 15, Kim as modified by Abe is not found to teach expressly the display device of claim 13, further comprising at least one insulating film between the first scan line and the first connection electrode.
However, JEONG teaches a display device, where an insulating layer is interposed between two scan lines and overlapping each other(Para-59, 61).
 
Therefore, it would be obvious to one of an ordinary skill in the art, before the effective filing date of the application, to have modified Kim further with the teaching of JEONG to include the feature in order to reduce line load(reduce space). 

Allowable Subject Matter

11.	Claims 6, 7, 9, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	The following is a statement of reasons for the indication of allowable subject matter:  

Claim 6: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicants’ invention, “the display device of claim 5, wherein, during the first period, the first level voltage of the first scan signal is lower than the initialization voltage”.

Claim 7:  None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicants’ invention, “the display device of claim 5, wherein, during the first period, a voltage difference between the second gate electrode and the first electrode of the driving transistor is lower than a voltage difference between the first gate electrode and the first electrode of the driving transistor”.

Claim 9: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicants’ invention, “the display device of claim 8, wherein, during the second period, the second level voltage of the first scan signal is higher than the data voltage”.

Claim 10: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicants’ invention, “the display device of claim 8, wherein, during the second period, a voltage difference between the second gate electrode and the first electrode of the driving transistor is higher than a voltage difference between the first gate electrode and the first electrode of the driving transistor”.
Claim 12: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicants’ invention, ”the display device of claim 11, wherein, during the third period, a voltage difference between the second gate electrode and the first electrode of the driving transistor is higher than a voltage difference between the first gate electrode and the first electrode of the driving transistor”.

13.	Claims 16-20 allowed.

14.	The following is a statement of reasons for allowance:  

Claim 16: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicants’ invention, ”-------, wherein the at least one insulating film includes: a buffer film on the first connection electrode and the second gate electrode of the driving transistor; and a gate insulating film on the first electrode of the driving transistor” with all other limitations cited in claim 16.

Claims 17 and 18 are allowed because of their dependency on the allowed base claim respectively.

Conclusion

15.	THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner Note 

16.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in 
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent 





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692